CAVANAGH, J.
(concurring in part and dissenting in part). I agree with the majority’s factual findings and analysis of the factors from In re Brown, 461 Mich 1291, 1292-1293 (2000). However, I disagree with the majority’s decision to conditionally suspend respondent. Const 1963, art 6, § 30(2) provides four possible sanctions: the Court may censure, suspend with or without salary, retire, or remove a judge. The potential sanctions are listed in order of increasing severity, indicating that the proper discipline should be imposed according to the severity of the respondent judge’s conduct. See In re Probert, 411 Mich 210, 243; 308 NW2d 773 (1981) (LEVIN, J., dissenting). Under the Constitution’s scheme of increasing sanctions, removal is the most serious sanction and is, therefore, “the means by which judges guilty of serious misconduct are divested of office.” Id. at 241 n 7; see, also, In re Callanan, 419 Mich 376, 388-389; 355 NW2d 69 (1984) (explaining that through removal, we completely terminate all of a respondent’s ties to his office).
Because respondent’s misconduct is of a grave and serious nature, I would impose the most serious sanction — removal. “[I]n view of the egregiousness of [respondent’s misconduct], the public attention to it, and the sanctions meted out by. . . this Court,” I am “not so cynical about the electoral or appointive process” that I am “concerned about the respondent’s re-entry upon the judicial scene.” Callanan, 419 Mich at 389. The majority claims that respondent’s removal alone would not sufficiently address the seriousness of his conduct; however, the majority overlooks the fact that “[o]ther institutions, notably the press, serve the public’s interest in being informed and may be expected *89to do so ...Probert, 411 Mich at 250. In any event, “we always retain the power to determine that a person is unfit for judicial office and to prevent him from ever exercising judicial power in this state for as long as he is, in our judgment, judicially unfit.” In re Jenkins, 437 Mich 15, 29-30; 465 NW2d 317 (1991) (quotation marks and citation omitted). Accordingly, I would remove respondent from office and assess costs, but would not impose a conditional suspension.